Title: [Diary entry: 27 February 1787]
From: Washington, George
To: 

Tuesday 27th. Mercury at 44 in the Morning—52 at Noon and 44 at Night. Morning early, cloudy, with the Wind Southerly. Before Noon it became clear—warm, and very pleasant, after which the wind came out at No. Wt. blew pretty fresh turned cloudy, & grew colder, but not disagreeably so, or likely to freeze. Rid to the Plantations at the Ferry, Frenches, Dogue run and Muddy hole. Set the Plows at the first to crossing the Winter fallow, in order to sow Oats. The Plows and hands at the other Plantations, all working as yesterday.